Citation Nr: 1330392	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2009, for the assignment of a 30 percent rating for the service-connected left knee disability on the basis of instability.

2.  Entitlement to an effective date earlier than June 10, 2009, for the assignment of a 20 rating for the service-connected patellofemoral syndrome of the right knee.

3.  Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for right ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.

In a June 2008 rating decision, the RO granted service connection for right and left knee disabilities and assigned separate 10 percent evaluations for each effective on April 21, 2007, and the RO also denied the claim of service connection for a bilateral hearing loss disorder at that time.

In February 2009, the RO assigned a temporary total rating, pursuant to 38 C.F.R. § 4.30, effective beginning on December 17, 2008, to March 1, 2009, for the service-connected left knee disability.

In March 2009, the Veteran disagreed with the 10 percent ratings assigned for the service-connected left and right knee disabilities and the denial of service connection for a bilateral hearing loss.

In July 2009, the RO assigned a 20 percent rating for the service-connected right knee disability effective on June 10, 2009 (the date of a VA examination) and a 30 percent rating for the service-connected left knee disability effective on March 1, 2009, and granted service connection for a right ear hearing loss disability, effective on June 11, 2009 (the date of the VA examination).

The Board is also aware that, in July 2009, the RO issued a separate SOC regarding the issues of increased initial ratings for the service-connected left and right knee disabilities and the denial of service connection for left ear hearing loss.  However, to date, the Veteran has not submitted a Substantive Appeal to perfect his appeal regarding those three issues.  Accordingly, they are not before the Board for the purpose of appellate disposition.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012).

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issues of an effective date earlier than March 1, 2009 for the assignment of the rating of 30 percent for the service-connected left knee disability based on instability and an effective earlier than June 10, 2009 for the assignment of the rating of 20 percent for the service-connected right knee disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

On June 11, 2009, the VA audiometric test results first showed that the Veteran had a right ear hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than June 11, 2009, for the grant of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(b)(2), 3.385(2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The claims for earlier effective dates arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In connection with the matter addressed hereinbelow, VA obtained the Veteran's service treatment records and all identified post-service VA treatment records.  The Veteran was afforded VA examinations in May 2008 and June 2009.  The Board finds that the examination reports along with the Veteran's outpatient treatment records, are adequate to make a determination on the claim.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.  


II.  Law and Regulation

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).


Hearing loss Disability

The Veteran contends that service connection for right ear hearing loss is warranted from the date of his original claim in April 2008.  That claim was denied in a June 2008 rating decision. 

Following the submission of his March 2009 Notice of Disagreement, the Veteran was awarded service connection for right ear hearing loss in a July 2009 rating decision.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination on May 2008.  The Veteran reported having difficulty hearing.  Upon examination, the examiner noted "excellent speech discrimination bilaterally" and "clinically normal" hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
10
5
10
10
15
Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The average hearing loss was 10 decibels in each ear.

A June 2008 rating decision denied service connection for bilateral hearing loss because objective audiological testing failed to show that the severity of hearing loss met the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2012).

The Veteran was afforded a VA audiological examination on June 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
26
22
26
26
42
LEFT
20
26
20
20
22
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner found that the Veteran's hearing loss was at least as likely as not caused by or a result of military noise exposure history.

In a July 2009 rating decision, the Veteran was granted service connection for right ear hearing loss disability, effective on June 11, 2009, the date of the VA examination.

Based on the evidence, the Board finds that an effective date for the grant of service connection for right ear hearing loss disability prior to June 11, 2009 is not assignable under the law.

VA must assign an effective date that is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Entitlement to service connection arises when there is medical evidence of a current disability, evidence of in-service occurrence or aggravation of a disease or injury, and competent evidence of a nexus between an in-service injury or disease and the current disability; only when these elements are met may entitlement to service connection be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

To the extent the Veteran is essentially arguing the effective date should be the date of the claim rather than the date entitlement arose, this is not permitted by law.  It must be the later of the date of claim or date entitlement arose. 

Indeed, in this case, the Veteran is not shown to have had a right hearing loss disability as defined by 38 C.F.R. § 3.385 until the June 2009 VA examination.  

Accordingly, on this record, service connection could not have been granted at a date earlier than that it was first show to have been factually present. 




ORDER

The claim for an effective date prior to June 11, 2009, for the grant of service connection for right ear hearing loss disability is denied.



REMAND

The Board notes that there appear to be outstanding medical records that are relevant to the remaining claims for an earlier effective date.

The VA treatment records dated in July 2009, indicated that the Veteran had a left knee surgery performed at a private facility on June 23, 2009.  The file does not contain records from this source, nor does it appear that the RO made any request for them.  

In addition, copies of all VA treatment records referable to the service-connected bilateral knee disability dated since 2009 should be obtained for review.  

38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain these private medical records.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all treatment by VA and non-VA health care providers for the service-connected left knee disability prior to June 2009.  The RO should take all indicated action to obtain copies of all treatment records from any treatment source identified by the Veteran for the period in question and to associate them with the claims folder.  This should include copies of all treatment records from UMC to include any from Dr. Marberry.  

In addition, copies of all VA clinical records referable to the treatment of the service-connected bilateral knee disability since 2009 should be obtained and associated with the record.  

All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



